— Order, Supreme Court, New York County (Harold B. Beeler, J.), entered June 29, 2004, which, in an action for dental malpractice, insofar as appealed from as limited by the briefs, granted defendant’s motion to set aside the verdict to the extent of directing a new trial on the issues of damages for past and future pain and suffering unless plaintiff stipulated to reduce the jury’s awards for past pain and suffering from $250,000 to $125,000 and for future pain and suffering from $100,000 to $25,000, unanimously modified, on the facts, to increase the amount to which plaintiff must stipulate with respect to past pain and suffering to $200,000, and otherwise affirmed, without costs.
The trial court’s reduction of damages is excessive to the extent indicated with respect to past pain and suffering (CFLR 5501 [c]). We have considered and rejected the parties’ other arguments for affirmative relief. Concur — Tom, J.P., Saxe, Friedman, Marlow and Catterson, JJ.